ORDER

PER CURIAM.
AND NOW, this 8th day of March, 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
1. Whether Final Determinations rendered by the OOR are entitled to a deferential standard of review, for which the scope of the court’s review is limited to the record of the OOR?
2. Whether the level of judicial review imposed by the Commonwealth Court, which shall be applied in future appeals of OOR Final Determinations, was proper when the standard and scope of review do not effectuate the statutory process set forth in the RTKL, do not comport *428with accepted principles of statutory construction of the current RTKL or the process followed under the RTKL’s predecessor, and the level of review does not account for the creation of a new Commonwealth agency as an independent fact-finder?